IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-60384
                          Conference Calendar



EDDIE WHITE,

                                           Plaintiff-Appellant,

versus

INTERSTATE BRAKE PRODUCTS, INC.,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 3:96--CV-005-S-A
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Eddie White appeals from the district court’s grant of

summary judgment for Interstate Brake Products, Inc.       We have

reviewed the record and the briefs and find no reversible error

in the reasoning set forth by the district court.        White v.

Interstate Brake Prods., Inc., No. 3:96-CV-005-S-A (N.D. Miss.

June 2, 1997).

     Further, we find that White’s appeal is without arguable

merit and thus frivolous.     See Howard v. King, 707 F.2d 215,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-60384
                                -2-

219-20 (5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   5th Cir. R. 42.2.

     All outstanding motions are DENIED.

     DISMISSED.